Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 02/16/2021. In virtue of this communication, claims 7, 17, 25, 32 have been canceled; claims 2, 4, 11, 14, 15, 19, 20, 22, 23, 26, 31, and 33 – 39 have been amended. Claims 2 – 6, 8 – 16, 18 – 24, 26 – 31, and 33 – 39 are pending in this office action.
Reasons for Allowance
2.	In view of amended claims, terminal disclaimer approval, and further search, Claims 2 – 6, 8 – 16, 18 – 24, 26 – 31, and 33 – 39 are allowable over the prior art of record.
3.	The following is an Examiner’s statement of reasons for allowance: Claims 2 – 6, 8 – 16, 18 – 24, 26 – 31, and 33 – 39 are allowed for some reasons as set forth in the Applicant's response filed on 02/16/2021. 
In addition, Schran et al. (2005/0086255) is the closest prior art to the application invention, which discloses a client monitoring application operating on a client device records and monitors user activity performed thereon, the client monitoring application typically operates as a background application and may operate in a stealth mode, without alerting the user, the client monitoring application forwards recorded activity (real-time activity or stored activity) to one or more supervisor servers over a network, such as a Local Area Network or the Internet. Human supervisors are then able to login to the supervisor servers and review the activity performed on the client device, a human supervisor is able to review the activity performed on the client device, including, but not 
Ellingham et al. (2006/0209809) discloses systems, and operation of systems, that allows a parent or other responsible party to monitor the mobile device activities of a child. In addition, it optionally allows the parent to dynamically control the mobile device activities of the child. It relies on software, or a network adjunct, that links a mobile device to a station set or mobile phone under the control of the parent. Calling traffic to and from the mobile device may be routed to a receiver at a location monitored by the parent, software is designed to allow the parent to intervene in the communications of the child. The intervention may take a variety of forms, such as interrupting a call in progress, terminating all call activity, interrupting or terminating Internet access. 


With respect to claim 19, the prior art of record fails to disclose singly or in combination to render obvious that  storing rules associated with the data service uses for the mobile communication device at the remote data center, wherein the data service uses, for data services associated with the mobile communication device, comprise: inbound and outbound communications of the mobile communication device; additions, modifications, and/or deletions within the mobile communication device to applications; and additions, modifications, and/or deletions within the mobile communication device to application data; receiving the information, including the corresponding contextual information, for a data service use from the mobile 
With respect to claims 26 and 36, the prior art of record fails to disclose singly or in combination to render obvious that monitoring data service uses of the mobile communication device, wherein the data service uses, for data services associated with the mobile communication device, comprise: inbound and outbound communications of the mobile communication device; and additions, modifications, and/or deletions within the mobile communication device to application data; detecting an initiation of a data service use; capturing information, including contextual information, associated with the data service use based on the detecting, wherein the information comprises message information for a message application data service use, including at least one of associated originating or destination email address, username, or telephone number along with contextual data, wherein the data services comprise a phone application and/or a text application, and wherein the contextual information comprises any combination of text, files, pictures, and audio information associated with the data 
With respect to claim 31, the prior art of record fails to disclose singly or in combination to render obvious that receiving the information, including the corresponding contextual information, for a data service use from the mobile communication device, wherein the information comprises message information for a message application data service use, including at least one of associated originating email address, destination email address, username, or telephone number along with contextual data, and wherein the contextual information includes a combination of two or more 12U.S. Appl. No.: 16/752,572Attorney DocketNo. 70465.15US04of text, message content, files, pictures, and audio information associated with the data service uses; storing the information for the data service use; checking the data service use based on the information to a corresponding rule associated with the data service use, wherein the checking is further based at least in part on whether an identity that is in communication with the mobile communication device and associated with the data service use is an authorized entry within an address book associated with the mobile communication device; and in response to checking the data service use, performing at least one of: providing an alert that the data service use is unauthorized to the communication device based on the corresponding rule; and/or preventing the data service use that is unauthorized on the communication device based on the corresponding rule, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claim is allowed.

Claims 15 - 16 and 18 depend from allowable base claim 14; therefore, these claims are also allowed.
Claims 20 – 24 depend from allowable base claim 19; therefore, these claims are also allowed.
Claims 27 – 30 depend from allowable base claim 26; therefore, these claims are also allowed.
Claims 33 – 35 depend from allowable base claim 31; therefore, these claims are also allowed.
Claims 37 – 39 depend from allowable base claim 31; therefore, these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645